Title: From George Washington to Henry Knox, 30 June 1794
From: Washington, George
To: Knox, Henry


               
                  Sir,
                  Mount Vernon June 30th 1794
               
               Your Letter of the 25 instt, enclosing letters from Generals Wayne & Chapin, & from the Contracter Williams, came safe by
                  
                  Fridays Post. On neither shall I say any thing at present; because (if I find myself able to bear jolting over the infamous roads I have to travel) I shall, on thursday, commence my Journey for Philadelphia, & proceed by easy stages For this reason, and because it is probable (if upon enquiry at George Town I shall find the upper road best[)] I may take it, It becomes expedient to detain yr further communications until my arrival at the Seat of Government.
               But once since I came home, have I attempted to mount a horse, & then was obliged, very soon, to quit him. However, as I am mending fast, my absence from Philada shall not be delayed an hour, for any private business of my own, so soon as I am in a condition to travel.
               
                  G. W——n
               
            